06/16/2020



                                                                         Case Number: DA 20-0207




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                          Cause No. DA 20-0207


                    KIRK EAKIN and CATHY EAKIN,

                         Plaintiffs and Appellants,

                                     v.

             STATE OF MONTANA and LEO GALLAGHER,

                        Defendants and Appellees.


                                 ORDER


      Upon unopposed motion of Appellants,

      IT IS HEREBY ORDERED that the Brief of Appellants be filed on or

before July 17, 2020.

      DATED this _____ day of June, 2020.




                                  By:____________________________
                                       Bowen Greenwood
                                       Clerk of Supreme Court




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 16 2020